DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis (Reg. No. 64,667) on 8/29/2022.

The application has been amended as follows:
Claim 12 – In the preamble of the claim, the phrase “derive the degree of correlation” is changed to “deriving the degree of correlation.”  This change is to correct a grammatical issue and does not change the scope of the claim.

Allowable Subject Matter
Claims 1, 3, 4, and 6-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Nath et al. (US 20190377339 A1), Fulger et al. (US 20160005314 A1), and Doyle et al. (US 20080030370 A1), either singularly or in combination, fail to anticipate or render obvious a processing apparatus comprising: circuitry configured to: collect operation mode data indicating an operation mode of a windshield wiper, the operation mode data being acquired in a plurality of vehicles; and increase or decrease a corresponding stage of the operation mode data received from one of the plurality of vehicles based upon a vehicle speed of the one of the plurality of vehicles, the one of the plurality of vehicles being external to the processing apparatus, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 4 is allowed because the closest prior art, Nath et al. (US 20190377339 A1), Fulger et al. (US 20160005314 A1), and Doyle et al. (US 20080030370 A1), either singularly or in combination, fail to anticipate or render obvious a processing method performed by an apparatus, the method comprising: collecting operation mode data indicating an operation mode of a windshield wiper, the operation mode data being acquired in a plurality of vehicles; and increasing or decreasing a corresponding stage of the operation mode data received from one of the plurality of vehicles based upon a vehicle speed of the one of the plurality of vehicles, the one of the plurality of vehicles being external to the apparatus, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865